     Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 1 of 13 Page ID #:16105




 1    Michael John Avenatti (Pro Se)
 2    H. Dean Steward, SBN 85317
      17 Corporate Plaza, Suite 254
 3    Newport Beach, California 92660
      Tel (949) 481-4900
 4    Fax (949) 497-6753
 5    Advisory Counsel for Defendant
      MICHAEL JOHN AVENATTI
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                   SA CR No. 19-061-JVS
11                Plaintiff,                      DEFENDANT’S RESPONSE TO THE
12                       v.                       GOVERNMENT’S MOTION TO
                                                  PRECLUDE DEFENDANT FROM
13    MICHAEL JOHN AVENATTI,                      RECALLING MICHELLE PHAN AS A
14                Defendant.                      WITNESS AND NOTICE OF
                                                  POTENTIAL REBUTTAL WITNESS
15
16
17

18          Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”), by and through his
19    advisory counsel, H. Dean Steward, hereby files his response to the government’s
20    motion to preclude defendant from recalling Michelle Phan as a witness and notice of
21    rebuttal witness [Dkt. 750].
22
23     Dated: August 20, 2021                 Respectfully submitted,

24
                                              /s/ Michael J. Avenatti

25                                            Defendant
                                              MICHAEL JOHN AVENATTI
26
27
28
     Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 2 of 13 Page ID #:16106




 1            In response to the government’s filing regarding government witness Michelle
 2    Phan [Dkt. 750], the defendant welcomes the opportunity to provide an in camera oral
 3    proffer to the Court before re-calling Ms. Phan.
 4            In advance of that proffer, the defendant brings to the attention of the Court the
 5    following portions of the transcript from the November 1, 2018 interview of Ms. Phan
 6    (who was present with two attorneys) conducted by Newport Beach Police Department,
 7    Economic Crimes Division Investigator Emily Bledstein. See Exhibit A. Evidently, the
 8    government did not review this transcript or the audio recording from the interview
 9    before making its filing. Among other things, Investigator Bledstein repeatedly warned
10    Ms. Phan on the audio recording1 that her allegations had significant problems and may
11    not even rise to the level of being a “fileable case” by the State. For instance:
12
13         1. “I'm sure your attorneys have advised you this is kind of one of those gray-area
14            cases. We've actually shopped it over to the Major Fraud Unit, and even they are
15            kind of, unsure as to whether there's enough evidence to prove that there was
16            intent . . .”
17

18         2. “So, like I said, we have talked to Major Fraud about it, and even they're on the
19            fence whether this falls into the criminal realm. Most likely, you're going to have
20            to go both routes. I mean, I talked it over with Sergeant Joe. He does want to file
21            at least an incident report to get this started, because, before Major Fraud can, like,
22            make an ultimate decision, we obviously have to send them over, you know, a
23            report to review. So we are going to get it started, but I just want to, you know,
24            forewarn you that even they're not sure that this is a fileable case in the criminal
25            sense.”
26
27
      1
28        The defendant expects to use the audio recording as impeachment before the jury.
     Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 3 of 13 Page ID #:16107




 1       3. “I'm sure that your attorneys have told you that the burden of proof is different in
 2          both those realms of court, if you will, but it's much higher in a criminal case, and,
 3          you know, the punishments are different. So, like, a civil case, you know, you just
 4          would have to pay out the money. On the criminal side, the burden of proof is
 5          higher, but, you know, the punishment would be jail time, obviously, and all that.
 6          So I just want to make sure that you understand that there are differences, and it
 7          may not go the way that you anticipate, because the burden of proof is higher.”
 8
 9       4. “Yes, and I understand that, but Sergeant Joe and I have been trying to search, you
10          know, if there's ever been a case where an attorney was arrested for that reason,
11          you know, just to see what the precedent is, you know, or whether that usually
12          goes into the civil realm, or the disbarment, you know, route.”
13
       Dated: August 20, 2021                   Respectfully submitted,
14
15                                              /s/ Michael J. Avenatti
16                                              Defendant
                                                MICHAEL JOHN AVENATTI
17

18
19
20
21
22
23
24
25
26
27
28
                                                   2
Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 4 of 13 Page ID #:16108




                      Exhibit A
Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 5 of 13 Page ID #:16109




        1                   NEWPORT BEACH POLICE DE PARTMENT
        2                       ECONOMIC CRIMES DIVISION
        3

        4   In Re :                           ) Case No . 18009037
                                              )
        5 A .'   M.                           )
            _________________ )
        6

        7                  TRANSCR I PT OF WI TNESS I NTERV I EWS
                                     NOVEMBER 1, 2018
        8                       870 SANTA BARBARA DRIVE
                              NEWPORT BEACH, CALI FORN I A
        9

       1 0 APPEARANCES:

       11 For the Newport Beach               EMILY BLEDSTEIN, INVESTIGATOR
            Police Department:                Newport Beach Pol i ce
       12                                       Department
                                              Economic Crimes Division
       13                                     870 Santa Barbara Dr i ve
                                              Newport Beach, California
       14                                     (949) 644-3681

       15 For Long Tran and                   WALTER BROWN, ESQ.
            Michelle Phan:                    Orrick
       16                                     The Orr i ck Bu il d i ng
                                              405 Howard Street
       17                                     San Francisco, California
                                                94105
       18                                     (415) 773 - 5995

       1 9 For Long Tran and                  ANDREW J. KI M, ESQ.
             Michelle Phan:                   Orrick
       20                                     777 South Figue roa Street
                                              Suite 3200
       21                                     Los Angeles, California 90017
                                              (213) 612 - 2494
       22

       23

       24
          Proceedings recorded by electronic sound recording;
       25 transcript produced by transcription service.




                                                       Briggs Reporting Company, Inc.




                                                                           USAO_ 00177230
Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 6 of 13 Page ID #:16110



                                                                                  ll


        1 Transc r ibe r:                     Briggs Reporting Company, Inc.
                                              4455 Morena Boulevard
        2                                     Suite 104
                                              San Diego, California 92117
        3                                     (310 ) 410-4151
        4

        5

        6

        7

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25




                                                       Briggs Reporting Company, Inc.




                                                                           USAO_00177231
Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 7 of 13 Page ID #:16111



                                                                                     37

        1 understands that --

        2             MS. PHAN:    Absolutely.

        3             MR. BROWN:    -- and maybe you can speak to that.

        4 Yes.

        5             MS. BLEDSTEIN:      Okay.

        6             MS. PHAN:    Absolutely.      I mean,   I'm okay going

        7 public with this, but I wanted to go through you guys first,

        8 to see "What should I do?," you know.

        9             MS. BLEDSTEIN:      Yes.

       10             MS. PHAN:    You guys are the experts at this,          and I

       11 lean on you guys to help guide me on making the right

       12 decision.

       13             MS. BLEDSTEIN:      Yes.    I'm sure your attorneys have

       14 advised you this is kind of one of those gray-area cases.

       15 We've actually shopped it over to the Major Fraud Unit, and

       16 even they are kind of, unsure as to whether there's enough

       17 evidence to prove that there was intent, because, you know,

       18 as you know,    the first transaction went through flawlessly.

       19             Half of the second transaction went through fine,

       20 you know, with a little bit of prodding, but, you know,

       21 eventually you did get half of that second transaction,              the

       22 second wire, and then,     you know,    I'm sure you've seen in the

       23 media that there have been other, you know,          lawsuits filed

       24 against him which he has lost.

       25             MS. PHAN:    Yes.




                                                        Briggs Reporting Company, Inc.




                                                                            USAO_00177269
Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 8 of 13 Page ID #:16112



                                                                                    38

        1              MS. BLEDSTEIN:      I know that recently his

        2 ex-partner was awarded,       you know, a settlement somewhere

        3 upwards of 4,000,000.       So, you know

        4              MS. PHAN:    Wow.     I didn't know that.

        5              MS. BLEDSTEIN:      Yes.   Yes.   You should read

        6 about -- that was only within the last week or so.
        7              MS. PHAN:    Wow.
        8              MS. BLEDSTEIN:      But, you know,   that would be kind

        9 of bad for us,    in a way, because it shows that,          you know,

       10 maybe, because all the clients' trust account money was

       11 commingled, which probably is not allowed -- the attorneys

       12 could tell you better than I could, but, you know,              if all

       13 that money is in one pot, and then he's paying out for other

       14 clients, other settlements, you know,          then there goes your

       15 money.     It may not necessarily be that he intended or had

       16 the intent to,    you know, not pay you, but maybe he ran out

       17 of money, which, unfortunately, happens with businessmen all

       18 the time,    you know.

       19              So, like I said, we have talked to Major Fraud

       20 about it, and even they're on the fence whether this falls

       21 into the criminal realm.         Most likely, you're going to have

       22 to go both routes.       I mean,   I talked it over with Sergeant

       23 Joe.     He does want to file at least an incident report to

       24 get this started, because, before Major Fraud can,              like,

       25 make an ultimate decision, we obviously have to send them




                                                         Briggs Reporting Company, Inc.




                                                                             USAO_00177270
Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 9 of 13 Page ID #:16113



                                                                                    39

        1 over, you know, a report to review.           So we are going to get

        2 it started, but I just want to,          you know,   forewarn you that

        3 even they're not sure that this is a fileable case in the

        4 criminal sense.
        5               MS. PHAN:    I mean,    I understand what you're

        6 saying.      Like,   I also have a business, so I understand what

        7 it's like when you mismanage money and all that, but,               I

        8 mean, well, correct me if I'm wrong, but wasn't the money

        9 in,   like
       10               MS. BLEDSTEIN:    Yes.
       11               MS. PHAN:    Usually,    if you pay out a client, and

       12 it's in excess, you're not supposed to touch it.
       13               MS. BLEDSTEIN:    Right.
       14               MS. PHAN:    It's not really your money.
       15               MR. BROWN:    Right.
       16               MS. PHAN:    It's the client's money,      right?
       17               MR. BROWN:    Yes, that's exactly right, and you

       18 should -- I mean,       I'm sure you can do this,      Investigator

       19 Bledstein, but, you know,       look into how client trust

       20 accounts work.       But it's not as if the money comes into his

       21 general coffers.
       22               MS. BLEDSTEIN:    Right.
       23               MR. BROWN:    This is money earmarked in Michelle's

       24 client trust account.        It's her money.     It was never his

       25 money.




                                                         Briggs Reporting Company, Inc.




                                                                             USAO_00177271
Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 10 of 13 Page ID #:16114



                                                                                            44

         1 was definitely a big lesson learned,             like,   you can't always

         2 just blindly trust people, but I would have thought,                 you

         3 know,   a lawyer,   that's someone you should trust.             Like,     you

         4 pay to trust that person.

         5             MS. BLEDSTEIN:          Yes.

         6             MS. PHAN:       But, had he have told me,         I would have

         7 helped him.

         8             MS. BLEDSTEIN:          Yes.   Have your attorneys advised

         9 you on the civil route?            I kind of feel like this --

       10              MR. BROWN:       Yes, we've talked about this.           Yes.

       11              MS. PHAN:       We have.

       12              MS. BLEDSTEIN:          -- this should be -- you should

       13 pursue both routes.

       14              MS. PHAN:       We want to explore our options.

       15              MS. BLEDSTEIN:          Yes.

       16              MS. PHAN:       Yes.     I wanted to explore all options,

       17 and also talk to you guys about this,              and see,    I mean, what

       18 can we do?     You guys would know best.

       19              MS. BLEDSTEIN:          Yes.   I'm sure that your attorneys

       20 have told you that the burden of proof is different in both

       21 those realms of court,         if you will, but it's much higher in

       22 a criminal case, and,         you know,     the punishments are

       23 different.     So,   like,    a civil case,      you know,    you just would

       24 have to pay out the money.             On the criminal side,      the burden

       25 of proof is higher, but,            you know,   the punishment would be




                                                             Briggs Reporting Company, Inc.




                                                                                 USAO_00177276
Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 11 of 13 Page ID #:16115



                                                                                          45

         1 jail time, obviously, and all that.
         2             So I just want to make sure that you understand

         3 that there are differences, and it may not go the way that

         4 you anticipate, because the burden of proof is higher.
         5             MS. PHAN:     Right,   right.
         6             MS. BLEDSTEIN:      Yes.
         7             MS. PHAN:     No,   I'm aware.

         8             MS. BLEDSTEIN:      Okay.

         9             MS. PHAN:     I just want to explore all my options,

       10 and my goal, really,       is I just want my money back.
       11              MS. BLEDSTEIN:      Yes.
       12              MS. PHAN:     You know,     I have businesses, and him

       13 stealing that money has kind of put me in a financial bind,

       14 because I'm trying to start -- I'm trying to -- I'm in the

       15 middle of trying to hire Ricky Gold (phonetic), who has --

       16 you know,    I'm growing small businesses and everything, and

       17 he has crippled me in L.A.
       18              MS. BLEDSTEIN:      Yes.     No,   I understand.      And,   you

       19 know, off the record,       I would just, you know,         recommend

       20 googling, you know,       like I was telling you about, his

       21 current financial situation.            I mean, to be honest,       I don't

       22 even know if the money is there.
       23              MR. BROWN:     Right, but doesn't that answer the

       24 question itself?      He took client trust fund money and used

       25 it for some other purpose.          That's stealing.




                                                            Briggs Reporting Company, Inc.




                                                                                USAO_00177277
Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 12 of 13 Page ID #:16116



                                                                                             47

         1             MR. BROWN:     So,    Investigator Bledstein, if there's
         2 anything we can provide you to help understand

         3 attorney-client trust accounts and how they work,                  and how
         4 they're different from other accounts,              I'm happy to do it,

         5 because it really is a very different beast.

         6             It is kept in trust for the specific client, and

         7 you can't use it for other purposes, and the fact that he

         8 has financial troubles, and uses it to pay other clients

         9 that he may have used their money for,              for other purposes,

       10 doesn't change the fact that it's just converting the money

       11 to his own use,     and,   therefore,       theft.
       12              MS. BLEDSTEIN:        Right.

       13              MR. BROWN:     So I know you know that, but it's a

       14 little --

       15              MS. BLEDSTEIN:        Yes, and I understand that, but

       16 Sergeant Joe and I have been trying to search, you know,                      if

       17 there's ever been a case where an attorney was arrested for

       18 that reason,    you know,    just to see what the precedent is,

       19 you know,    or whether that usually goes into the civil realm,

       20 or the disbarment,     you know,      route.

       21              Do you have an update -- not for Michelle, but for

       22 the attorneys        do you guys have an update on the

       23 disbarment?

       24              MR. BROWN:     Yes.     So we filed a formal complaint

       25 with the State Bar about a month ago.                They contacted us




                                                               Briggs Reporting Company, Inc.




                                                                                   USAO_00177279
     Case 8:19-cr-00061-JVS Document 751 Filed 08/20/21 Page 13 of 13 Page ID #:16117




 1
                                   CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
      age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5    I am not a party to the above-entitled action. I have caused, on August 20, 2021, service

 6    of the:
 7
       DEFENDANT’S RESPONSE TO THE GOVERNMENT’S MOTION TO PRECLUDE
 8       DEFENDANT FROM RECALLING MICHELLE PHAN AS A WITNESS AND
 9                 NOTICE OF POTENTIAL REBUTTAL WITNESS

10
      on the following party, using the Court’s ECF system:
11
12    AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13
      I declare under penalty of perjury that the foregoing is true and correct.
14
      Executed on August 20, 2021
15
16
                                              /s/ H. Dean Steward
17
                                              H. Dean Steward
18
19
20
21
22
23
24
25
26
27
28
                                                    3
